DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 4/12/2021 and 7/21/2021 have been considered.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3, 6-8 and 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US PGPub 2009/0032740 A1) in view of Chowdhury et al. (US PGPub 2005/0127840 A1).
	As to claim 1, Smith et al. discloses (Fig. 1) a plasma cell comprising: a plasma bulb 128 configured to contain a gas suitable for generating a plasma 132 (Paragraph 91), the plasma bulb 128 being substantially transparent to light emanating from a pump laser 104 configured to sustain the plasma 132 within the plasma bulb 128, wherein the plasma bulb  128 is substantially transparent to at least a portion of a collectable spectral region of illumination 136 emitted by the plasma 132 (Paragraph 97, light 136 generated is directed out of plasma bulb 128).

    PNG
    media_image1.png
    407
    659
    media_image1.png
    Greyscale
Smith
	As to the bulb being transparent to the pump laser light and the emitted light, it would be apparent to one having ordinary skill in the art that the bulb is transparent to these wavelengths.
	Alternatively, the embodiment of Fig. 7 teaches that the chamber 728 is transparent to the laser beam 724 and to at least part of plasma emitted light 736 (Paragraphs 123 and 124).
	It would be obvious to one having ordinary skill in the art at the time of the invention to make the bulb be transparent in order to allow the light to freely pass through without obstruction similarly to the embodiment of Fig. 7.
	Smith et al. teaches including filtering on a window of the bulb (Paragraph 32), but is silent as to the coating being on the interior surface 50 of the plasma bulb 12
	Chowdhury et al. teaches (Fig. 1) including a filter layer 40 disposed on an interior surface 50 of the plasma bulb 12, the filter layer 40 configured to block a selected spectral region of the illumination emitted by the plasma (Paragraphs 29-32) in order to reflect harmful UV back into the chamber while permitting useful visible light to pass (Paragraph 29), reducing fading of illuminated items (Paragraph 32) and increasing efficiency (Paragraph 30) . It is noted that Fig. 1 depicts filer 40 on the exterior of the bulb, however, Smith et al. Paragraph 49 makes clear that an alternative embodiment has the coating formed on an inner surface 50 of the wall 44 of the plasma bulb 12. 

    PNG
    media_image2.png
    555
    468
    media_image2.png
    Greyscale
Chowdhury et al.
 	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a filter layer on the interior surface of the plasma bulb in order to block UV and increase efficiency, as taught by Chowdhury et al.
	As to claim 2, Smith et al. in view of Chowdhury et al. teaches that the collectable spectral region of illumination emitted by the plasma comprises: at least one of infrared light, visible light, or ultraviolet light (Smith et al. Paragraphs 103, 104, 120; Chowdhury et al. Paragraphs 29-32).
	As to claim 3, Smith et al. in view of Chowdhury et al. teaches that the filter layer is configured to block an ultraviolet spectral region of the illumination emitted by the plasma. (Chowdhury et al. Paragraphs 29-32)
	As to claim 6, Smith et al. in view of Chowdhury et al. teaches that the filter layer configured to block a selected spectral region of the illumination emitted by the plasma comprises: a filter layer configured to reflect at least a portion of the selected spectral region of the illumination emitted by the plasma (Chowdhury et al. Paragraphs 29-32).
As to claim 7, Smith et al. in view of Chowdhury et al. teaches that the filter layer comprises: at least one of a coating of hafnium oxide, a coating of titanium oxide, and at least one of zirconium oxide. (Paragraph 35)
As to claim 8, Smith et al. in view of Chowdhury et al. teaches that the filter layer comprises: a first coating formed from a first material; and at least a second coating formed from a second material, the at least a second coating disposed on the first coating. (Chowdhury et al. Paragraph 32)
As to claim 11, Smith et al. in view of Chowdhury et al. teaches that the bulb has at least one of a substantially cylindrical shape, a substantially spherical shape, a substantially prolate spheroidal shape, a substantially ellipsoidal shape and a substantially cardioid shape (Smith et al. Paragraph 31; Chowdhury et al. Paragraph 27).
As to claim 12, Smith et al. in view of Chowdhury et al. teaches that the gas comprises: at least one of Ar, Kr, N2, Br2, 12, H20, 02, H2, CH4, NO, NO2, CH30H, C2H5OH, CO2 one or more metal halides, an Ne/Xe, AR/Xe, or Kr/Xe, Ar/Kr/Xe mixtures, ArHg, KrHg, and XeHg (Smith et al. Paragraph 105; Chowdhury et al. Paragraphs 23 and 52).
As to claim 13, Smith et al. in view of Chowdhury et al. teaches that the plasma bulb is formed from a glass material.  (Smith et al. Paragraph 11; Chowdhury et al. Paragraph 27).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. in view of Chowdhury et al. as applied to claim 1 above, or alternatively in further in view of Parham et al. (USPN 4,949,005 A).
As to claim 9, Smith et al. in view of Chowdhury et al. teaches that the filter layer comprises: a microstructured layer of the internal surface of the plasma bulb. (Paragraphs 32 and 33).  Due to the size of the layers, the filter is microstructured. 
Alternatively, should it be found that the filter does not comprise a microstructured layer, Parham et al. teaches (Figs. 1 and 4) forming a coating 20 and then thermally treating it to prevent/reduce grain growth and prevent film removal/peeling (Col. 6, lines 13-55; Col. 7, lines 16-45) wherein the coating is rough and lowers stress by preventing larger crack patterns (Col. 7, lines 16-45). 
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the inventio to alternatively modify Smith et al. to thermally treat a coating in order to prevent film removal/peeling by making it form smaller cracks.  As seen in Parham et al. Fig. 4, the cracks are seen on a microscope and therefore are a microstructured layer.
It is noted that the film of Parham et al. is on the exterior of the bulb.  However, Chowdhury et al. discloses wherein the coating is provided as on the exterior (Fig. 1 #40) or as on the interior of the bulb (Paragraph 49), thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the coating as on the interior instead of as on the exterior, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.

Claim 14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. in view of Chowdhury et al. as applied to claim 13 above, or alternatively in further in view of Kitahara et al. (US PGPub 2010/0013369 A1).
As to claim 14, Smith et al. in view of Chowdhury et al. teaches that the glass material of the plasma bulb comprises: 21KLA P3763US3 a fused silica glass (Quartz, Smith et al. Paragraph 11, Chowdhury et al. Paragraph 27).  As seen in Paragraph 25 of the application, quartz is considered a glass material.  Furthermore, the term “fused” herein is interpreted as being a method of manufacturing step of melting the glass material to form it in the desired shape.  As the claims are directed to the product claim, the limitation of “fused” limits the claim only insofar as it affects the structure of the product.  Since the resultant material is quartz glass, Smith in view of Chowdhury et al. satisfies the limitation of fused.  Furthermore, it is well-known in the art that quartz is a form of silica and therefore qualifies as fused silica glass.
Alternatively, Kitahara et al. teaches (Fig. 1) making the plasma bulb 1 of fused quartz glass (Paragraph 82).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the plasma bulb from fused quartz glass since the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.

	Claims 1 and 3-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. in view of Shinichi (JP 10-69886, citations herein refer to the attached machine translation).
	As to claim 1, Smith et al. discloses (Fig. 1) a plasma cell comprising: a plasma bulb 128 configured to contain a gas suitable for generating a plasma 132 (Paragraph 91), the plasma bulb 128 being substantially transparent to light emanating from a pump laser 104 configured to sustain the plasma 132 within the plasma bulb 128, wherein the plasma bulb  128 is substantially transparent to at least a portion of a collectable spectral region of illumination 136 emitted by the plasma 132 (Paragraph 97, light 136 generated is directed out of plasma bulb 128).
	As to the bulb being transparent to the pump laser light and the emitted light, it would be apparent to one having ordinary skill in the art that the bulb is transparent to these wavelengths.
	Alternatively, the embodiment of Fig. 7 teaches that the chamber 728 is transparent to the laser beam 724 and to at least part of plasma emitted light 736 (Paragraphs 123 and 124).
	It would be obvious to one having ordinary skill in the art at the time of the invention to make the bulb be transparent in order to allow the light to freely pass through without obstruction similarly to the embodiment of Fig. 7.
	Smith et al. teaches including filtering on a window of the bulb (Paragraph 32), but is silent as to the coating being on the interior surface 50 of the plasma bulb 12
	Shinichi teaches (Fig. 1) a UV filtering coating 31 on the interior surface of the plasma bulb 1 in order to filter Vacuum Ultra Violet (Paragraphs 24 and 29, 185 nm) in order to prevent the generation of ozone (Paragraph 4) and generation of a crack (Paragraphs 13-15).

    PNG
    media_image3.png
    169
    356
    media_image3.png
    Greyscale
Shinichi
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a UV filtering coating in order to prevent the generation of ozone or cracks in the bulb, as taught by Shinichi.
	As to claims 3 and 4, Smith et al. in view of Shinichi teaches that the filter layer is configured to block an ultraviolet (Claim 3) / vacuum ultraviolet (claim 4) spectral region of the illumination emitted by the plasma. (Shinichi Paragraphs 24 and 29).
	As to claim 5, Smith et al. in view of Shinichi teaches that the filter layer configured to block a selected spectral region of the illumination emitted by the plasma comprises: a filter layer configured to absorb (Paragraphs 24, 27 and 29) at least a portion of the selected spectral region of the illumination emitted by the plasma.

Claims 1 and 10 and  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. in view of Aurongzeb et al. (US PGPub 2008/0272682 A1), or alternatively in further view of Parham et al. and Chowdhury et al.
As to claim 1, Smith et al. discloses (Fig. 1) a plasma cell comprising: a plasma bulb 128 configured to contain a gas suitable for generating a plasma 132 (Paragraph 91), the plasma bulb 128 being substantially transparent to light emanating from a pump laser 104 configured to sustain the plasma 132 within the plasma bulb 128, wherein the plasma bulb  128 is substantially transparent to at least a portion of a collectable spectral region of illumination 136 emitted by the plasma 132 (Paragraph 97, light 136 generated is directed out of plasma bulb 128).
	As to the bulb being transparent to the pump laser light and the emitted light, it would be apparent to one having ordinary skill in the art that the bulb is transparent to these wavelengths.
	Alternatively, the embodiment of Fig. 7 teaches that the chamber 728 is transparent to the laser beam 724 and to at least part of plasma emitted light 736 (Paragraphs 123 and 124).
	It would be obvious to one having ordinary skill in the art at the time of the invention to make the bulb be transparent in order to allow the light to freely pass through without obstruction similarly to the embodiment of Fig. 7.
	Smith et al. teaches including filtering on a window of the bulb (Paragraph 32), but is silent as to the coating being on the interior surface 50 of the plasma bulb 12
Aurongzeb et al. teaches (Figs. 1, 5, and 6) a UV filtering coating 20 on the interior surface of the plasma bulb 12 in order to filter Ultra Violet (Paragraph 16) in order to increase energy efficiency (Paragraph 19) and filter UV (Paragraph 1) while preventing bulb failure (Paragraph 4) without lowering annealing point (Paragraph 5).

    PNG
    media_image4.png
    243
    650
    media_image4.png
    Greyscale
Aurongzeb et al.

    PNG
    media_image5.png
    370
    494
    media_image5.png
    Greyscale
Aurongzeb et al.

    PNG
    media_image6.png
    411
    503
    media_image6.png
    Greyscale
Aurongzeb et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include the coating of Aurongzeb et al. in order to increase energy efficiency while reducing lamp failure, as taught by Aurongzeb et al.
As to claim 10, Smith et al. in view of Aurongzeb et al. teaches that the filter layer comprises: a sacrificial coating. (Paragraph 24, Figs. 5 and 6) As seen in Paragraph 24, the single coating may crack under high temperature and the multiple layer coating may form pores instead of cracking.  The use of the coating prevents softening damage that would otherwise be experienced by the lamp bulb (Paragraphs 4 and 20)  Therefore, the filter layer experiences degradation, failure, or damage while maintaining the integrity of the bulb, as described by Applicant’s Paragraph 23 and 41.  Therefore, the filter comprises a sacrificial layer.
	Alternatively, should it be found that the coating of Aurongzeb et al. is not a sacrificial coating, Parham et al. teaches forming a coating 20 and then thermally treating it to prevent/reduce grain growth and prevent film removal/peeling (Col. 6, lines 13-55; Col. 7, lines 16-45) wherein the coating is rough and lowers stress by preventing larger crack patterns (Col. 7, lines 16-45). 
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the inventio to alternatively modify Smith et al. to thermally treat a coating in order to prevent film removal/peeling by making it form smaller cracks.  As the layer is damaged on purpose, it forms a sacrificial layer. 
It is noted that the film of Parham et al. is on the exterior of the bulb.  However, Chowdhury et al. discloses wherein the coating is provided as on the exterior (Fig. 1 #40) or as on the interior of the bulb (Paragraph 49), thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the coating as on the interior instead of as on the exterior, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875       

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875